            Case 2:20-cv-01687-RSM-BAT Document 6 Filed 11/20/20 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   XING FENG HUANG ,

 9                               Petitioner,                CASE NO. 2:20-cv-01687-RSM-BAT

10           v.                                             AMENDED ORDER FOR RETURN
                                                            AND STATUS REPORT
11   WILLIAM BARR, et al.,

12                               Respondent.

13          Petitioner has filed a habeas corpus petition under 28 U.S.C. § 2241. Having reviewed

14   the petition, the Court ORDERS:

15          (1)     If not previously accomplished, electronic posting of this Order and petitioner’s

16   § 2241 habeas petition shall constitute service upon the United States Attorney of the petition

17   and all supporting documents. Service upon the United States Attorney is deemed to be service

18   upon William Barr, Chad Wolf, Warden of the Immigration Detention Facility, United States

19   Department of Immigration and Customs Enforcement.

20          (2)     On or before December 29, 2020, respondent(s) shall file a return and status

21   report (“RSR”) as provided in 28 U.S.C. § 2243, explaining why the Court should not grant

22   petitioner’s petition. As a part of such return, respondent(s) shall submit a memorandum of

23   authorities in support of their position and state whether an evidentiary hearing is necessary.



     AMENDED ORDER FOR RETURN AND
     STATUS REPORT - 1
            Case 2:20-cv-01687-RSM-BAT Document 6 Filed 11/20/20 Page 2 of 2




 1   Additionally, given petitioner’s allegation that his detention is unlawful because U.S.

 2   Immigration and Customs Enforcement is unable to effectuate his removal in the reasonably

 3   foreseeable future, respondent(s) shall submit evidence directed at the issue of petitioner’s

 4   “entry” into the United States and the likelihood of removal.

 5          (3)     In accordance with LCR 7(d), respondent(s) shall note their return for

 6   consideration on January 22, 2021. Petitioner may file and serve a response on or before

 7   January 19, 2021 (due to the Federal holiday on January 18, 2021), and respondents may file

 8   and serve a reply on or before the noting date.

 9          (4)     If petitioner’s custody status changes at any point during this litigation,

10   respondents shall file a report with the Court immediately and no later than 14 days after

11   the change.

12          (5)     The Clerk shall send a copy of this Order to petitioner, the Federal Public

13   Defender, and the assigned District Judge.

14          DATED this 20th day of November 2020

15

16                                                                         A
                                                           BRIAN A. TSUCHIDA
17                                                         Chief United States Magistrate Judge

18

19

20

21

22

23



     AMENDED ORDER FOR RETURN AND
     STATUS REPORT - 2
